DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Final Detailed Action in response to amendment filed on 26 May 2022.  The present application claims 1-38, submitted on 26 May 2022 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37 & 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donnelley (U.S. Patent. No. 4,209,961).
Regarding claims 37 & 38, Donnelley discloses (see Figure 1) a method of wrapping goods (24) comprising: providing goods (26) on a pallet (28), the pallet (28) having a top surface having the goods (24) thereon and at least one side surface (see Figure 2), the top surface being located above a floor (see Column 3, line 01-07); providing a wrapping machine (10) with a base (14) and a wrapping arm (12) having a roll of wrap film (see Column 2, line 59-61); providing the base (14) of the wrapping machine (10) with at least one front wheel (42; 18; 19) and at least one rear wheel (22); positioning a portion of the wrapping machine (10) adjacent the at least one side surface of the pallet (28); and encircling the goods on the pallet (28) with the wrapping arm (12) to wrap the wrap film around the goods (24), wherein no part of the wrapping machine (10) is located under the pallet (28) during the step of encircling the goods (26) on the pallet (see Figure 3).
Regarding claim 38, Donnelley discloses (see Figure 1) a circle of rotation of the wrapping arm (12) forming a periphery of a wrap circle area (see Column 2, line 59-65), the at least one front wheel (42; 18; 19) of the base (14) of the wrapping machine (10) being located within the wrap circle area when the pallet (28) is viewed from above (see Figure 2). 

Allowable Subject Matter
Claims 1-36 are in condition for allowance. Independent Claim 1 as currently amended includes a method of wrapping goods comprise a wrapping machine that encircles goods with a wrapping arm, located on a pallet. The wrapping machine also consists of a base that that remains stationary relative to the pallet and comprise at least one front wheel that is located within the wrap circle area created by the encircling wrapping arm. The current amendment also includes a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.

Response to Arguments
Applicant's arguments filed 26 May 2022 have been fully considered but they are not persuasive. Applicant asserted prior art fail to discloses a wrapping good includes “abutting the portion of the wrapping machine against the at least one side surface of the pallet”.
The Examiner respectfully traverses Applicants assertion with respect to “the portion” recited in the limitation of the claim that does not provide clear and concise context as to which particular structural features of the claim the limitation is referencing. Prior art Donnelley illustration “a portion” of the apparatus that is contact with the items that is being wrapped on top of a pallet. 
Therefore, with the Examiners broadest reasonable interpretation of the presented claim the Examiner has deem the prior art to meet the limitations set forth by the metes and bound of the claim, thereby rendering the rejection proper and to be sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731